Argued October 22, 1930.
This is a separate appeal by Harry J. Friend from a sentence following a conviction on a bill charging him and Edmund B. Jermyn and others with conspiracy. Although appellant and Jermyn were tried together, their appeals were argued on different sets of paper books and each is entitled to separate judgment on his own appeal, according as the same may be determined to have substantial merit, or otherwise. No question is raised in this appeal that was not considered in the opinion this day filed in No. 30, February Term, 1930.
For the reasons given in that opinion, the judgment is affirmed and it is ordered that the defendant, *Page 482 
Harry J. Friend, appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence, or any part of it, which had not been performed at the time the appeal in this case was made a supersedeas.